Citation Nr: 1814598	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-37 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2017, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue on appeal must be remanded for due process and additional development.  

The Veteran has been diagnosed as having hypertension.  During the June 2017 hearing, the Veteran's wife stated that the stress of and medications the Veteran takes for his service-connected schizophrenia aggravates his hypertension.  The Veteran has not yet been afforded a VA examination in connection with this claimed disorder on appeal.  Thus, the Board finds that the Veteran should be scheduled for a VA examination in order to properly adjudicate this appeal.  See 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

During the June 2017 hearing, the Veteran stated that he was receiving ongoing VA treatment and was treated for his hypertension the previous month.  A review of the claim file reveals that the Veteran's most recent VA treatment records are dated August 2014.  As relevant VA treatment records are not associated with the file, a remand in necessary to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's complete VA treatment records regarding treatment for hypertension, including records dated from August 2014.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine whether his diagnosed hypertension is related to the Veteran's military service. 

After a review of the evidence of record, to include the Veteran's statements and testimony, and the clinical evaluation, the examiner is asked to provide an opinion as to whether his currently diagnosed hypertension is related to military service, or whether such etiology is unlikely.  

The examiner is also asked to provide an opinion as to whether the Veteran's currently diagnosed hypertension was caused or aggravated by service-connected schizophrenia, to include the stress caused and medication taken for the same.

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




